On Rehearing.
PROYOSTY, J.
The contention is made that the running of the defendant’s railroad “in a southwesterly direction, intersecting and crossing the Louisiana Western Railroad at Crowley,” was not one of the conditions upon which the tax was voted. The “conditions,” it is said, are expressly stated in the petition of taxpayers, and this so-called *657condition of the running of the line in a southwesterly direction and intersecting the Louisiana Western Railroad at Crowley is not to be found among them, but only in that part of the petition which may be called the preamble.'
The answer to this is that the railway in aid of which the tax was asked to be voted was “the line of railway projected by the said company,” and that “the line of railway projected by said company” was the one mentioned in the preamble, namely, a “line from Opelousas in a southwesterly direction, intersecting and crossing the Louisiana Western Railroad at Crowley.” For this road, as thus projected, and for no other, the tax was voted.
Another question is as to whether the deflection of the line to Rayne, and the intersecting of the Louisiana Western Railroad at Rayne instead of at Crowley, were material changes. On that point our original opinion appears to us to be full, complete, and conclusive.
The estoppel has given this court somewhat more concern. Courts lend usually but a dull ear to taxpayers who seek to annul a tax upon the faith of which a public improvement, of the benefit of which they are now assured, has been constructed. But this is generally where a mere technicality is being relied on for avoiding payment of the tax, and where the beneficiary of the proposed tax has not had warning. In the present case considerable importance was attached before and at the time of the voting of the tax to this deviation of the line. The matter was publicly discussed, Crowley and Rayne being rival towns, and non con-stat that the vote in Crowley would not have gone different if this deviation had been announced as a certainty. The defendant company knew that importance was attached to this point, and seems to have taken the chances.
It is therefore ordered, adjudged, and . decreed that the former judgment of this court herein be reinstated, and made the final judgment of this court.